Title: To George Washington from Colonel Henry Knox, 24 April 1776
From: Knox, Henry
To: Washington, George



Sir
New London [Conn.] April 24 1776

In consequence of your Excellencys directions I am employ’d in looking at and getting the necessary information Respecting this harbour in which I shall Spare no pains. I mention’d to Your Excellency Newport Harbour, which in Conjunction with this will when fortified afford a safe retreat to the American Navy or their prizes in any Wind that blows; they are equally convenient for Ships coming from Sea; & if the wind is not fair to go into one harbour they may into the other.
The Artillery and Stores are all embark’d together with the remaining Company of my Regt and have been waiting for a fair wind two days.
Admiral Hopkins is still in this Harbour and I beleive will be oblig’d to continue here some time: he this day has received intelligence that four Ships & two brigs are off Montaug point & block Island station’d in such a manner that but one appears at

a time and each able to come up to the assistance of the others—The Captain of the Cerberus was on block Island Yesterday & told a man there that he was waiting for Admiral Hopkins & Expected in four days to be join’d by Capt. Wallace & his Squadron—I have the honour to be with the Utmost Respect Your Excellencys Most ObDt & most Humble Servt

Henry KnoxColl Regt Artillery


P.S. I am in hopes to be able to set out for New York on the 28th instant.

